


Exhibit 10(q)

 

Protective Life Corporation

2801 Highway 280 South

Birmingham, AL 35223

 

November 21, 2011

 

UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, CT 06901

Attention: Structured Fixed Income

 

Amended and Restated Guarantee Agreement

 

Dear Sirs and Madams,

 

This letter agreement amends and restates in its entirety, as of November 21,
2011 (the “Amendment Closing Date”), the letter agreement, dated as of April 23,
2010 (the “Closing Date”), between Protective Life Corporation (the “Company”,
“we” or “us”) and UBS AG, Stamford Branch (“UBS” or “you”) regarding the
Guarantee Agreement.  In connection with the Reimbursement Agreement, dated as
of the Closing Date and as amended as of February 14, 2011 and as amended and
restated as of the Amendment Closing Date, between Golden Gate III Vermont
Captive Insurance Company (the “Borrower”) and UBS (as the same has been and may
be amended, supplemented, modified or replaced from time to time, the
“Reimbursement Agreement”), we hereby agree and confirm that:

 

(a)           we irrevocably and unconditionally guarantee to you performance by
the Borrower of its payment obligations in respect of all Fees under and in
accordance with the Fee Letter; and

 

(b)           whenever the Borrower does not pay any Fee, or portion thereof,
when due in accordance with the Fee Letter, we shall, within ten (10) Business
Days from first written demand from you to us following such failure by the
Borrower to pay when due, pay such Fee or portion thereof as if we were the
principal obligor,

 

provided that, in each case above, any amount of a Fee irrevocably and finally
paid by the Borrower to you prior to your receipt of any payment made by us
under the terms of this letter agreement (the “Guarantee”) shall reduce the
obligation of the Company under this Guarantee to pay you such Fee (or portion
thereof) by an amount equal to such payment.

 

This Guarantee is a continuing guarantee and will extend to any existing balance
of Fees payable by the Borrower under the Reimbursement Agreement, regardless of
any intermediate payment or discharge in whole or in part other than pursuant to
the proviso in the paragraph above.

 

--------------------------------------------------------------------------------


 

The obligations of the Company under this Guarantee shall terminate and the
Company shall cease to have further liability under this Guarantee (save for any
amount then due under this Guarantee) upon the final payment of all Fees by the
Borrower pursuant to the Reimbursement Agreement.  You hereby agree to execute
all releases, instruments of discharge and/or documents as may be reasonably
necessary to effect or evidence the release of the Company from all liability
under or in connection with this Guarantee following such termination and
related request by us.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Reimbursement Agreement.

 

This Guarantee may be executed in one or more counterparts, each of which shall
be an original but all of which together shall constitute one and the same
instrument. If any provision of this Guarantee, or the application thereof to
any person or circumstance, is held invalid or unenforceable, the remainder of
this Guarantee, and the application of such provision to other persons or
circumstances, shall not be affected thereby, and to such end, the provisions of
this Guarantee are agreed to be severable. Nothing in this Guarantee, express or
implied, is intended to confer upon any person not a party to this Guarantee any
rights or remedies of any nature whatsoever under or by reason of this
Guarantee.

 

This Guarantee shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. This Guarantee may not be
amended, supplemented, waived or modified except by an instrument in writing
signed on behalf of each of the parties hereto and with the consent of UBS and
any amendment made without such consent shall be void ab initio; provided that
such consent of UBS is not unreasonably withheld or delayed.

 

This Guarantee constitutes the entire agreement between the parties hereto and
supersedes all prior agreements and understandings both written or oral, between
the parties with respect to the subject matter hereof. This Guarantee may not be
assigned by either party hereto without the written consent of the other party,
and any such assignment without such consent shall be void and of no force and
effect.

 

This Guarantee is not intended to be and is not, and nothing herein contained
and nothing done by the Company pursuant to this Guarantee shall be deemed to
constitute, a guarantee by the Company of, any obligation of the Borrower other
than its obligation to pay Fees pursuant to the Reimbursement Agreement.

 

Nothing contained in this Guarantee shall be construed as requiring us to make
any loan, advance, capital contribution or other investment at the time
otherwise required to be made under this Guarantee that is not then be permitted
to be made because of any law or governmental rule or regulation applicable to
us.

 

This Guarantee shall be construed in accordance with and governed by the law of
the State of New York.

 

2

--------------------------------------------------------------------------------


 

Please sign below to indicate your agreement and acceptance of the foregoing.

 

 

 

 

Very truly yours,

 

 

 

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

/s/ Richard J. Bielen

 

 

Name: Richard J. Bielen

 

 

Title: Vice Chairman and Chief Financial Officer

 

 

 

 

 

 

Accepted, Agreed and Consented to:

 

 

 

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

/s/ Irja R. Otsa

 

 

Name: Irja R. Otsa

 

 

Title: Associate Director Banking Products Services, US

 

 

 

 

 

/s/ Mary E. Evans

 

 

Name: Mary E. Evans

 

 

Title: Associate Director Banking Products Services, US

 

 

 

Signature page to the Amended and Restated PLC Guarantee Agreement

 

--------------------------------------------------------------------------------

 
